Exhibit 10.1

SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of October 4, 2004

This SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (together with
all Exhibits, Schedules and Annexes hereto, this "Amendment") is among WASTE
SERVICES (CA) INC., an Ontario corporation formerly known as CAPITAL
ENVIRONMENTAL RESOURCE INC./RESSOURCES ENVIRONNEMENTALES CAPITAL INC. ("WSCI"),
WASTE SERVICES, INC., a Delaware corporation (the "Borrower"), and LEHMAN
COMMERCIAL PAPER INC., as administrative agent for the Lenders (in such
capacity, the "Administrative Agent").

PRELIMINARY STATEMENTS:

A. The Borrower, WSCI, the Lenders, the Administrative Agent, Lehman Brothers
Inc., as Arranger, CIBC World Markets Corp., as Syndication Agent, Bank of
America, N.A., as Documentation Agent, and Canadian Imperial Bank of Commerce,
as Canadian Agent, entered into an Amended and Restated Credit Agreement, dated
as of April 30, 2004 (as amended, restated, modified or supplemented prior to
the date hereof, and together with all Annexes, Exhibits and Schedules thereto,
the "Credit Agreement"; capitalized terms used and not otherwise defined herein
shall have the meanings ascribed to such terms in the Credit Agreement);

B. WSCI and the Borrower have requested that the Lenders amend certain
provisions of the Credit Agreement to provide for the matters described herein;
and

C. The requisite Lenders are, on the terms and conditions stated below, willing
to grant the request of WSCI and the Borrower.

NOW, THEREFORE

, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:



    Amendment.
    Upon the terms and subject to the conditions set forth herein and in
    reliance on the representations and warranties of the Loan Parties set forth
    herein, the Credit Agreement is hereby amended as follows:
     a. The following new definitions are hereby added to Section 1.1 of the
        Credit Agreement in the appropriate alphabetical order:
    
        "Actual Leverage Ratios": as of any date of determination, the
        Consolidated Leverage Ratio and the Consolidated Senior Secured Leverage
        Ratio as of the then applicable Quarterly Test Date for the four
        consecutive fiscal quarters immediately preceding such Quarterly Test
        Date.
    
        "Quarterly Test Date": as of any date of determination, the last day of
        the most recently ended fiscal quarter of the Borrower for which
        financial statements are available.
    
        "Second Amendment": the Second Amendment to this Agreement, dated as of
        October 4, 2004.
    
        "Second Amendment Effective Date": the Amendment Effective Date, as
        defined in the Second Amendment.
    
        "Target Leverage Ratios": for any period of four consecutive fiscal
        quarters ending on the then applicable Quarterly Test Date, a
        Consolidated Leverage Ratio equal to 4.25 to 1.00 and a Consolidated
        Senior Secured Leverage Ratio equal to 2.00 to 1.00.
    
        "TLR Certificate": a certificate, in form and substance satisfactory to
        the Administrative Agent, signed by a duly authorized Responsible
        Officer of the Borrower and delivered to the Administrative Agent at the
        Borrower's election at any time prior to September 30, 2007, pursuant to
        which the Borrower agrees to comply with (i) reduced Consolidated
        Leverage Ratio covenant levels in Section 7.1(a) of 4.25 to 1.00 for FQ3
        2004, or if later, the first fiscal quarter ending after the date of
        such certificate, through and including FQ2 2007 and (ii) reduced
        Consolidated Senior Secured Leverage Ratio covenant levels in Section
        7.1(b) of 2.00 to 1.00 for FQ3 2004, or, if later, the first fiscal
        quarter ending after the date of such certificate, through and including
        FQ3 2007, and agrees that the Borrower's failure to comply with such
        reduced covenant levels shall constitute an immediate Event of Default.
    
     b. The definition of "Applicable Margin" contained in Section 1.1 of the
        Credit Agreement is hereby amended to (i) replace each occurrence of the
        number "2.25%" with the number "3.50%" and to replace each occurrence of
        the number "3.25%" with the number "4.50%" and (ii) insert immediately
        prior to "US Revolving Credit Loans" in the proviso therein the text
        "Tranche B Term Loans,".
     c. The definition of "Consolidated EBITDA" contained in Section 1.1 of the
        Credit Agreement is hereby amended and restated in its entirety as
        follows:
    
        "Consolidated EBITDA": of any Person for any period, Consolidated Net
        Income of such Person and its Subsidiaries for such period plus, without
        duplication and to the extent reflected as a charge in the statement of
        such Consolidated Net Income for such period, the sum of (a) income tax
        expense, (b) total cash interest expense of such Person and its
        Subsidiaries, amortization or write-off of debt discount and debt
        issuance costs and commissions, discounts and other fees and charges
        associated with Indebtedness, (c) depreciation and amortization expense,
        (d) amortization of intangibles (including, but not limited to,
        goodwill) and organization costs, (e) any extraordinary, unusual or
        non-recurring expenses or losses (including, whether or not otherwise
        includable as a separate item in the statement of such Consolidated Net
        Income for such period, losses on sales of assets outside of the
        ordinary course of business), (f) any other non-cash charges and
        expenses (including any losses attributable to fluctuations in foreign
        currency exchange rates), (g) one-time charges and expenses (including
        costs, fees and expenses in connection with the Migration and the audit
        and settlement with respect to the FRS Acquisition) not to exceed
        $3,000,000 over the term of this Agreement, (h) one-time severance
        charges, not to exceed $4,000,000 over the term of this Agreement, (i)
        one-time integration costs in connection with the purchase of the Allied
        Business not to exceed $1,000,000, (j) to the extent not constituting
        cash interest expense, all expenses attributable to dividends and
        accruals in respect of preferred stock (including the Kelso Preferred
        Stock) and (k) one-time charges and expenses in connection with the
        Second Amendment (including all legal and financial advisor fees), as
        well as costs associated with engaging a collateral monitoring service,
        and minus, to the extent included in the statement of such Consolidated
        Net Income for such period, the sum of (a) interest income (except to
        the extent deducted in determining total cash interest expense), (b) any
        extraordinary, unusual or non-recurring income or gains (including,
        whether or not otherwise includable as a separate item in the statement
        of such Consolidated Net Income for such period, gains on the sales of
        assets outside of the ordinary course of business) and (c) any other
        non-cash income (including any gains attributable to fluctuations in
        foreign currency exchange rates), all as determined on a consolidated
        basis; provided that, for purposes of calculating Consolidated EBITDA of
        the Group Members for any period, (i) the Consolidated EBITDA of any
        business unit acquired by the Group Members during such period shall be
        included on a pro forma basis (but without giving effect to any
        projected synergies or cost savings resulting from such acquisition
        except those adjustments in accordance with Regulation S-X of the
        Securities Act of 1933 or otherwise agreed to by the Administrative
        Agent) for such period (assuming for purposes of the calculation of
        Consolidated EBITDA the consummation of such acquisition occurred on the
        first day of such period but without duplication of the Consolidated
        EBITDA of such business unit after the date of acquisition thereof) if
        the consolidated balance sheet of such acquired business unit as at the
        end of the period preceding the acquisition of such business unit and
        the related consolidated statements of income and stockholders' equity
        and of cash flows (or, if no such balance sheet or statements of income
        and stockholder's equity and of cash flows is available, such other
        financial information reasonably satisfactory to the Administrative
        Agent) for the period in respect of which Consolidated EBITDA is to be
        calculated (x) have been previously provided to the Administrative Agent
        and (y) either (1) have been reported on without a qualification arising
        out of the scope of the audit by independent certified public
        accountants of nationally recognized standing or (2) have been found
        acceptable by the Administrative Agent and (ii) the Consolidated EBITDA
        of any business unit Disposed of by the Group Members during such period
        shall be excluded for such period (assuming for purposes of the
        calculation of Consolidated EBITDA the consummation of such Disposition
        occurred on the first day of such period); and provided, further, that
        the Consolidated EBITDA of CERI and its Subsidiaries (or, following the
        Migration, of the Borrower and its Subsidiaries) for the fiscal quarters
        ending September 30, 2003, December 31, 2003, March 31, 2004 and June
        30, 2004, shall be conclusively deemed to equal $14,529,000, $9,658,000,
        $9,122,000 and $10,223,000, respectively.
    
     d. The definition of "ECF Percentage" contained in Section 1.1 of the
        Credit Agreement is hereby amended and restated in its entirety as
        follows:
    
        ""ECF Percentage": with respect to any fiscal year of the Borrower,
        75.0%; provided, that, the ECF Percentage shall be 50.0% if the
        Consolidated Leverage Ratio and the Consolidated Senior Secured Leverage
        Ratio as of the last day of such fiscal year are not greater than the
        respective Target Leverage Ratios; provided further, that with respect
        to any fiscal year of the Borrower ending on or after December 31, 2005,
        the ECF Percentage shall be 0.0% if the Consolidated Leverage Ratio as
        of the last day of such fiscal year is not greater than 3.50 to 1.00."
    
     e. Section 2.4(a) of the Credit Agreement is hereby amended to replace the
        last sentence thereof with the following sentence:
    
        "Notwithstanding the foregoing, unless and until the then applicable
        Actual Leverage Ratios are not greater than the Target Leverage Ratios
        and the Borrower shall have delivered the TLR Certificate, if
        applicable, the US Revolving Extensions of Credit shall not exceed
        $37,500,000."
    
     f. Section 2.4(c) of the Credit Agreement is hereby amended to replace the
        last sentence thereof with the following sentence:
    
        "Notwithstanding the foregoing, unless and until the then applicable
        Actual Leverage Ratios are not greater than the Target Leverage Ratios
        and the Borrower shall have delivered the TLR Certificate, if
        applicable, the Canadian Revolving Extensions of Credit shall not exceed
        $12,500,000."
    
     g. Section 2.12(a) of the Credit Agreement is hereby amended to replace the
        phrase "other than any Excluded Proceeds" with the following text:
    
        "other than up to $7,500,000 of proceeds from Capital Stock issued prior
        to March 28, 2005 and any Excluded Proceeds".
    
     h. Section 2.12(b) of the Credit Agreement is hereby amended to add the
        following text to the end of the first sentence thereof:
    
        " and, provided further that up to $7,500,000 received as a Purchase
        Price Refund with respect to the FRS Acquisition may be used for general
        corporate purposes and not applied to prepay the Term Loans and the
        Borrower shall not be obligated to deliver a Reinvestment Notice with
        respect thereto".
    
     i. Section 6.10 of the Credit Agreement is hereby amended to insert the
        following new clause (i) at the end thereof:
    
        "(i) From and after the date which is 45 days after the Second Amendment
        Effective Date and until such time as the then applicable Actual
        Leverage Ratios are not greater than the Target Leverage Ratios and the
        Borrower shall have delivered the TLR Certificate, if applicable,
        notwithstanding anything in this Section 6.10 or in Section 5.11 of the
        Guarantee and Collateral Agreement, with respect to any cars, trucks,
        trailers and other vehicles, the ownership interest in which is
        evidenced by a certificate of title, acquired on or after January 1,
        2004, take all actions necessary or advisable to grant the
        Administrative Agent, for the benefit of the Secured Parties, a
        perfected first priority security interest in substantially all such
        cars, trucks, trailers and other vehicles which are owned by any Group
        Member located in the United States of America; provided that at the
        expiration of such period the Administrative Agent shall, at the request
        of the Borrower, release such perfected security interest and return all
        certificates of title and take all other actions necessary or advisable
        to release such perfected security interests."
    
     j. Sections 6.15 of the Credit Agreement is hereby amended and restated in
        its entirety as follows:
    
        "6.15 FTI Report. On or after the date that is 10 days prior to March
        31, 2005, but in no event later than March 31, 2005, cause FTI
        Consulting, Inc. to present to the Administrative Agent and the Lenders
        a report on the Borrower's performance from and after September 21,
        2004, including an evaluation of the achievability of the projections
        for the fiscal year 2005 set forth in the business plan delivered to the
        Lenders on September 21, 2004.
    
     k. Section 6.16 of the Credit Agreement is hereby deleted in its entirety.
     l. Section 7.1 of the Credit Agreement is hereby amended and restated in
        its entirety as follows:
    
        "7.1 Financial Condition Covenants.
    
        (a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio
        as at the last day of any period of four consecutive fiscal quarters of
        the Borrower ending with the last day of any fiscal quarter set forth
        below to exceed the ratio set forth below opposite such fiscal quarter:
    
        Fiscal Quarter
        
        Total Leverage Ratio
        
        FQ2 2004
        
        6.50 : 1.00
        
        FQ3 2004
        
        7.50 : 1.00
        
        FQ4 2004
        
        7.25 : 1.00
        
        FQ1 2005
        
        7.00 : 1.00
        
        FQ2 2005
        
        6.50 : 1.00
        
        FQ3 2005
        
        5.75 : 1.00
        
        FQ4 2005
        
        5.25 : 1.00
        
        FQ1 2006
        
        5.25 : 1.00
        
        FQ2 2006
        
        5.25 : 1.00
        
        FQ3 2006
        
        5.00 : 1.00
        
        FQ4 2006
        
        4.75 : 1.00
        
        FQ1 2007
        
        4.75 : 1.00
        
        FQ2 2007
        
        4.50 : 1.00
        
        FQ3 2007
        
        4.25 : 1.00
        
        FQ4 2007
        
        4.00 : 1.00
        
        FQ1 2008
        
        4.00 : 1.00
        
        FQ2 2008
        
        4.00 : 1.00
        
        FQ3 2008
        
        4.00 : 1.00
        
        FQ4 2008
        
        4.00 : 1.00
        
        FQ1 2009
        
        4.00 : 1.00
        
        FQ2 2009
        
        4.00 : 1.00
        
        FQ3 2009
        
        4.00 : 1.00
        
        FQ4 2009, and thereafter
        
        3.75 : 1.00
        
         
        
         
    
        (b) Consolidated Senior Secured Leverage Ratio. Permit the Consolidated
        Senior Secured Leverage Ratio as at the last day of any period of four
        consecutive fiscal quarters of the Borrower ending with the last day of
        any fiscal quarter set forth below to exceed the ratio set forth below
        opposite such fiscal quarter:
    
        
        Fiscal Quarter
        
        Consolidated Senior Secured
        Leverage Ratio
        
        FQ2 2004
        
        3.00 : 1.00
        
        FQ3 2004
        
        3.25 : 1.00
        
        FQ4 2004
        
        3.25 : 1.00
        
        FQ1 2005
        
        3.00 : 1.00
        
        FQ2 2005
        
        2.75 : 1.00
        
        FQ3 2005
        
        2.50 : 1.00
        
        FQ4 2005
        
        2.50 : 1.00
        
        FQ1 2006
        
        2.25 : 1.00
        
        FQ2 2006
        
        2.25 : 1.00
        
        FQ3 2006
        
        2.25 : 1.00
        
        FQ4 2006
        
        2.25 : 1.00
        
        FQ1 2007
        
        2.25 : 1.00
        
        FQ2 2007
        
        2.25 : 1.00
        
        FQ3 2007
        
        2.25 : 1.00
        
        FQ4 2007, and thereafter
        
        2.00 : 1.00
        
         
        
         
    
        (c) Consolidated Interest Coverage Ratio. Permit the Consolidated
        Interest Coverage Ratio for any period of four consecutive fiscal
        quarters of the Borrower ending with the last day of any fiscal quarter
        set forth below to exceed the ratio set forth below opposite such fiscal
        quarter:
    
        
        Fiscal Quarter
        
        Consolidated
        Interest Coverage Ratio
        
        FQ2 2004
        
        1.75 : 1.00
        
        FQ3 2004
        
        1.75 : 1.00
        
        FQ4 2004
        
        1.75 : 1.00
        
        FQ1 2005
        
        1.75 : 1.00
        
        FQ2 2005
        
        1.75 : 1.00
        
        FQ3 2005
        
        1.75 : 1.00
        
        FQ4 2005
        
        2.00 : 1.00
        
        FQ1 2006
        
        2.00 : 1.00
        
        FQ2 2006
        
        2.00 : 1.00
        
        FQ3 2006
        
        2.00 : 1.00
        
        FQ4 2006
        
        2.25 : 1.00
        
        FQ1 2007
        
        2.25 : 1.00
        
        FQ2 2007
        
        2.25 : 1.00
        
        FQ3 2007
        
        2.25 : 1.00
        
        FQ4 2007, and thereafter
        
        2.50 : 1.00"
    
        Section 7.2(g) of the Credit Agreement is hereby amended to insert
        immediately prior to each of clauses (i)(y) and (ii) the following text:
        "if the then applicable Actual Leverage Ratios are not greater than the
        Target Leverage Ratios and the Borrower shall have delivered the TLR
        Certificate, if applicable".
    
     m. Section 7.5(e) of the Credit Agreement is hereby amended to replace the
        number "$25,000,000" with the following text:
    
        "$5,000,000 or, if the then applicable Actual Leverage Ratios are not
        greater than the Target Leverage Ratios and the Borrower shall have
        delivered the TLR Certificate, if applicable, $25,000,000".
    
     n. Section 7.5(g) of the Credit Agreement is hereby amended to replace the
        number "$25,000,000" with the following text:
    
        "$5,000,000 or, if the then applicable Actual Leverage Ratios are not
        greater than the Target Leverage Ratios and the Borrower shall have
        delivered the TLR Certificate, if applicable, $25,000,000".
    
     o. Section 7.7 of the Credit Agreement is hereby amended to replace the
        number "$50,000,000" with the following text:
    
        "$40,000,000 in fiscal year 2005, $45,000,000 in fiscal year 2006 and
        $50,000,000 in fiscal year 2007 or, with respect to any fiscal year, if
        the then applicable Actual Leverage Ratios are not greater than the
        Target Leverage Ratios and the Borrower shall have delivered the TLR
        Certificate, if applicable, $50,000,000".
    
     p. Section 7.8(h) of the Credit Agreement is hereby amended to (i) remove
        the word "and" at the end of subsection (iv) thereof, (ii) replace the
        "." at the end of subsection (v) thereof with "; and", and (iii) insert
        the following clause (vi) at the end thereof:
    
        "(vi) either (x) the then applicable Actual Leverage Ratios are not
        greater than the Target Leverage Ratios and the Borrower shall have
        delivered the TLR Certificate, if applicable, or (y) such Permitted
        Acquisition is consummated solely with Excluded Proceeds and the
        aggregate purchase price for all Permitted Acquisitions shall not exceed
        (i) $50,000,000 over the term of this Agreement or (ii) $20,000,000 for
        any single Permitted Acquisition".
    
     q. Section 8 of the Credit Agreement is hereby amended to (i) replace the
        phrase "Sections 6.15 or 6.16" in subsection (m) thereof with the phrase
        "Section 6.15", (ii) insert "or" at the end of subsection (m) thereof,
        and (iii) insert the following clause (n) at the end thereof:
    
        "(n) The Borrower shall have failed to receive an equity investment of
        at least $7,500,000 prior to March 28, 2005."
    
     r. Section 10.1(b) of the Credit Agreement is hereby amended to insert
        immediately after the phrase "Section 10.1(a)," the following text: "if
        the then applicable Actual Leverage Ratios are not greater than the
        Target Leverage Ratios and the Borrower shall have delivered the TLR
        Certificate, if applicable".
     s. Annex A of the Credit Agreement is hereby amended and restated in its
        entirety as the Annex A attached hereto as Exhibit A.

    Conditions to Effectiveness.

    The effectiveness of the amendments contained in Section 1 hereof is
    conditioned upon satisfaction of the following conditions precedent (the
    date on which all such conditions have been satisfied being referred to
    herein as the "Amendment Effective Date"):

     a. the Administrative Agent shall have received (i) counterparts of this
        Amendment signed by each of WSCI, the Borrower and the Administrative
        Agent, and counterparts of the consent of the Guarantors attached hereto
        as Annex 1 (the "Consent") executed by each of the Guarantors and (ii)
        signed written authorization from the requisite Lenders to execute this
        Amendment;
     b. each of the representations and warranties in Section 3 below shall be
        true and correct in all material respects on and as of the Amendment
        Effective Date;
     c. in consideration of this Amendment, the Borrower shall have paid to the
        Administrative Agent, for the account of each Lender that executes and
        returns to the Administrative Agent its consent no later than 5:00 p.m.
        (New York time) on September 30, 2004, a fee equal to 0.25% of such
        Lender's Aggregate Exposure;
     d. the Administrative Agent shall have received payment in immediately
        available funds of all expenses incurred by the Administrative Agent
        (including, without limitation, legal fees) reimbursable under the
        Credit Agreement and for which invoices have been presented;
     e. the Administrative Agent shall have received executed legal opinions
        from counsel to the Loan Parties, in form and substance reasonably
        acceptable to the Administrative Agent;
     f. the Borrower shall have received (i) at least $7,500,000 in cash on
        terms satisfactory to the Administrative Agent and (ii) an irrevocable
        commitment letter, satisfactory in form and substance to the
        Administrative Agent, to make an equity investment in the Borrower of at
        least $7,500,000 at any time prior to March 28, 2005 at the Borrower's
        election;
     g. the Borrower and the Administrative Agent shall have agreed upon a new
        monthly reporting package, in form and substance acceptable to the
        Administrative Agent; and
     h. the Administrative Agent shall have received such other documents,
        instruments, certificates, opinions and approvals as it may reasonably
        request.

    Representations and Warranties.

    Each of WSCI and the Borrower represents and warrants jointly and severally
    to the Administrative Agent and the Lenders as follows:

    Authority
    . Each of WSCI and the Borrower has the requisite corporate or other
    organizational power and authority to execute and deliver this Amendment and
    to perform its obligations hereunder and under the Credit Agreement (as
    amended hereby). Each of the Guarantors has the requisite corporate or other
    organizational power and authority to execute and deliver the Consent. The
    execution, delivery and performance by each of WSCI and the Borrower of this
    Amendment and by the Guarantors of the Consent, and the performance by each
    of WSCI, the Borrower and each other Loan Party of the Credit Agreement (as
    amended hereby) and each other Loan Document to which it is a party, in each
    case, have been authorized by all necessary corporate or other
    organizational action of such Person, and no other corporate or other
    organizational proceedings on the part of each such Person is necessary to
    consummate such transactions.
    Enforceability
    . This Amendment has been duly executed and delivered on behalf of each of
    WSCI and the Borrower. The Consent has been duly executed and delivered by
    each of the Guarantors. Each of this Amendment, the Consent and, after
    giving effect to this Amendment, the Credit Agreement and the other Loan
    Documents, (i) is the legal, valid and binding obligation of each Loan Party
    party hereto and thereto, enforceable against such Loan Party in accordance
    with its terms, except as may be limited by applicable bankruptcy,
    insolvency, reorganization, moratorium or similar laws affecting the
    enforcement of creditors' rights generally and by general equitable
    principles (whether enforcement is sought by proceedings in equity or at
    law) and (ii) is in full force and effect. Neither the execution, delivery
    or performance of this Amendment or of the Consent or the performance of the
    Credit Agreement (as amended hereby), nor the performance of the
    transactions contemplated hereby or thereby, will adversely affect the
    validity, perfection or priority of the Administrative Agent's Lien on any
    of the Collateral or its ability to realize thereon. This Amendment is
    effective to amend the Credit Agreement as provided therein.
    Representations and Warranties
    . After giving effect to this Amendment, the representations and warranties
    contained in the Credit Agreement and the other Loan Documents (other than
    any such representations and warranties that, by their terms, are
    specifically made as of a date other than the date hereof) are true and
    correct in all material respects on and as of the date hereof as though made
    on and as of the date hereof.
    No Conflicts
    . Neither the execution and delivery of this Amendment or the Consent, nor
    the consummation of the transactions contemplated hereby and thereby, nor
    the performance of and compliance with the terms and provisions hereof or of
    the Credit Agreement (as amended hereby) by any Loan Party will, at the time
    of such performance, (a) violate or conflict with any provision of its
    articles or certificate of incorporation or bylaws or other organizational
    or governing documents of such Person, (b) violate, contravene or materially
    conflict with any Requirement of Law or Contractual Obligation (including,
    without limitation, Regulation U), except for any violation, contravention
    or conflict which could not reasonably be expected to have a Material
    Adverse Effect or (c) result in or require the creation of any Lien (other
    than those permitted by the Loan Documents) upon or with respect to its
    properties. No consent or authorization of, filing with, notice to or other
    act by or in respect of, any Governmental Authority or any other Person is
    required in connection with the transactions contemplated hereby.
    No Default
    . Both before and after giving effect to this Amendment, no event has
    occurred and is continuing that constitutes a Default or Event of Default.

    Reference to and Effect on Credit Agreement.
    

 1. Upon and after the effectiveness of this Amendment, each reference in the
    Credit Agreement to "this Agreement", "hereunder", "hereof" or words of like
    import referring to the Credit Agreement, and each reference in the other
    Loan Documents to "the Credit Agreement", "thereunder", "thereof" or words
    of like import referring to the Credit Agreement, shall mean and be a
    reference to the Credit Agreement as amended hereby. This Amendment is a
    Loan Document.
 2. Except as specifically amended above, the Credit Agreement and the other
    Loan Documents are and shall continue to be in full force and effect and are
    hereby in all respects ratified and confirmed. Without limiting the
    generality of the foregoing, the Security Documents and all of the
    Collateral described therein do and shall continue to secure the payment of
    all Obligations under and as defined therein.
 3. The execution, delivery and effectiveness of this Amendment shall not,
    except as expressly provided herein, operate as a waiver of any right, power
    or remedy of any Secured Party under any of the Loan Documents, nor, except
    as expressly provided herein, constitute a waiver or amendment of any
    provision of any of the Loan Documents.

Counterparts.

This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this Amendment by facsimile shall be effective as
delivery of a manually executed counterpart of this Amendment.

Severability.

Any provision of this Amendment that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Governing Law.

This Amendment shall be governed by, and construed in accordance with, the laws
of the State of New York.

(Signature pages follow)

IN WITNESS WHEREOF

, the parties hereto have caused this Amendment to be executed by their
respective officers thereunto duly authorized, as of the date first written
above.



 

 

WASTE SERVICES, INC.,

as Borrower

 

 

 

 

By:

__________________________________

 

 

Name:

 

 

Title:

 

 

 

 

 

WASTE SERVICES (CA) INC.

 

 

 

 

By:

__________________________________

 

 

Name:

 

 

Title:

 

 

 

 

 

LEHMAN COMMERCIAL PAPER INC.,

 

 

as Administrative Agent

 

 

 

 

By:

__________________________________

 

 

Name:

 

 

Title:

 

 

 

 

 

Annex 1

CONSENT OF GUARANTORS

 

Each of the undersigned is a Guarantor of the Obligations of the Borrower and/or
of WSCI under the Credit Agreement and hereby (a) consents to the foregoing
Amendment, (b) acknowledges that notwithstanding the execution and delivery of
the foregoing Amendment, the obligations of each of the undersigned Guarantors
are not impaired or affected and all guaranties given to the holders of
Obligations and all Liens granted as security for the Obligations continue in
full force and effect, and (c) confirms and ratifies its obligations under each
of the Loan Documents executed by it. Capitalized terms used herein without
definition shall have the meanings given to such terms in the Amendment to which
this Consent is attached or in the Credit Agreement referred to therein, as
applicable.

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
Consent of Guarantors as of the __ day of October 2004.

(Signature pages follow)

 

 

 

OMNI WASTE OF OSCEOLA COUNTY LLC

 

 

 

 

 

 

 

By:

__________________________________

 

 

Name:

 

 

Title:

 

 

 

 

 

CACTUS WASTE SYSTEMS, LLC

 

 

 

 

 

 

 

By:

__________________________________

 

 

Name:

 

 

Title:

 

 

 

 

 

WASTE SERVICES OF ARIZONA, INC.

 

 

 

 

 

 

 

By:

__________________________________

 

 

Name:

 

 

Title:

 

 

 

 

 

WASTE SERVICES OF FLORIDA, INC.

 

 

 

 

 

 

 

By:

__________________________________

 

 

Name:

 

 

Title:

 

 

 

 

 

JACKSONVILLE FLORIDA LANDFILL, INC.

 

 

 

 

 

 

 

By:

__________________________________

 

 

Name:

 

 

Title:

 

 

 

 

 

JONES ROAD LANDFILL AND RECYCLING, LTD.,

 

 

by Jacksonville Florida Landfill, Inc., its General Partner

 

 

 

 

 

 

 

By:

__________________________________

 

 

Name:

 

 

Title:

 

 

 

 

 

FLORIDA RECYCLING SERVICES, INC.,

 

 

a Delaware Corporation

 

 

 

 

 

 

 

By:

__________________________________

 

 

Name:

 

 

Title:

 

 

 

 

 

FLORIDA RECYCLING SERVICES, INC.,

an Illinois Corporation

 

 

 

 

 

 

 

By:

__________________________________

 

 

Name:

 

 

Title:

 

 

 

 

 

FORT BEND REGIONAL LANDFILL LP

 

 

 

 

 

 

 

By:

__________________________________

 

 

Name:

 

 

Title:

 

 

 

 

 

RUFFINO HILLS TRANSFER STATION LP

 

 

 

 

 

 

 

By:

__________________________________

 

 

Name:

 

 

Title:

 

 

 

 

 

WASTE SERVICES OF ALABAMA, INC.

 

 

 

 

 

 

 

By:

__________________________________

 

 

Name:

 

 

Title:

 

 

 

 

 

WASTE SERVICES LIMITED PARTNER, LLC

 

 

 

 

 

 

 

By:

__________________________________

 

 

Name:

 

 

Title:

 

 

 

 

 

WS GENERAL PARTNER, LLC,

 

 

by Waste Services, Inc., its Sole Member

 

 

 

 

 

 

 

By:

__________________________________

 

 

Name:

 

 

Title:

 

 

 

 

 

RAM-PAK COMPACTION SYSTEMS LTD.

 

 

 

 

 

 

 

By:

__________________________________

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

6045341 CANADA INC.

 

 

 

 

 

 

 

By:

__________________________________

 

 

Name:

 

 

Title:

 

 

 

 

 

GAP DISPOSAL 2001 LTD.

 

 

 

 

 

 

 

By:

__________________________________

 

 

Name:

 

 

Title:

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 



 



 

 

 

 



Exhibit A

Annex A

PRICING GRID FOR TRANCHE B TERM LOANS, REVOLVING CREDIT LOANS AND SWING LINE
LOANS

Consolidated Leverage Ratio

Applicable Margin for
Eurodollar Loans


Applicable Margin for
Base Rate Loans

 

Tranche B Term Loans

Revolving Credit Loans and Swing Line Loans

Tranche B Term Loans

Revolving Credit Loans and Swing Line Loans

> 5.25 to 1.00

4.50%

4.50%

3.50%

3.50%

<

5.25 to 1.00 and > 4.50 to 1.00

4.25%

4.00%

3.25%

3.00%

<

4.50 to 1.00 and > 4.00 to 1.00

4.00%

3.75%

3.00%

2.75%

<

4.00 to 1.00

4.00%

3.50%

3.00%

2.50%

The above Applicable Margins shall be reduced by 0.25% if the Borrower has
obtained a senior secured bank loan rating from Moody's Investors Service, Inc.
of B2 or better and a senior secured bank loan rating from Standard & Poor's
Ratings Group of B or better, effective as of the day after the date on which
such ratings are obtained.

Changes in the Applicable Margin with respect to Tranche B Term Loans, Revolving
Credit Loans and Swing Line Loans resulting from changes in the Consolidated
Leverage Ratio shall become effective on the date (the "Adjustment Date") on
which financial statements are delivered to the Lenders pursuant to Sections
6.1(a) and (b) (but in any event not later than the 45th day after the end of
each of the first three quarterly periods of each fiscal year or the 90th day
after the end of each fiscal year, as the case may be) and shall remain in
effect until the next change to be effected pursuant to this paragraph. If any
financial statements referred to above are not delivered within the time periods
specified above, then, until such financial statements are delivered, the
Consolidated Leverage Ratio as at the end of the fiscal period that would have
been covered thereby shall for the purposes of this definition be deemed to be
greater than 5.25 to 1.00. Each determination of the Consolidated Leverage Ratio
pursuant to this Pricing Grid shall be made with respect to the period of four
consecutive fiscal quarters of the Borrower ending at the end of the period
covered by the relevant financial statements.